Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 8/12/2020.
Claims 1-9 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/21/2020 and 6/3/2021 have been considered by the examiner and an initialed copy of the IDSs are hereby attached.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, anemometer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to because Fig. 7 contains and inconsistency regarding the decision at S132. Based on the instant application specification at ¶78, if there is a strong wind, then it is determined that there is a high risk and the second parking recording is performed, which would correspond to S134.  However, Fig 7 indicates that if there is a strong wind blowing then the process flows to S133 (first parting recording function).  The examiner notes, however that this inconsistency is also seen in ¶76.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date 

Specification
The disclosure is objected to because of the following informalities: paragraph ¶76 is inconsistent with ¶78.  As discussed above with respect to Figure 7, based on the specification at ¶78, if there is a strong wind, then it is determined that there is a high risk and the second parking recording is performed (S134).  However, ¶76 and Fig. 7 indicate that if there is a strong wind, then the first parking recording is performed (S132).  Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: “when intensity of wind speed” should be replaced with “when an intensity of wind speed”.  Appropriate correction is required.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
a video data acquisition unit that acquires video data in claim 1 and its dependents (support for structure found in ¶21, as part of vehicle recording control device which is described as an arithmetic processing device configured of a CPU and Fig. 1)
an image capturing unit for capturing an image of a surrounding of a vehicle in claim 1 and its dependents (support for structure found in ¶¶14, 15, 22)
an event detection unit that detects an event in claim 1 and its dependents (support for structure found in ¶21, as part of vehicle recording control device which is described as an arithmetic processing device configured of a CPU and Fig. 1)
a recording function control unit that operates a parking recording function for storing the video data in claim 1 and its dependents (support for structure found in ¶21, as part of vehicle recording control device which is described as an arithmetic processing device configured of a CPU and Fig. 1)
a surrounding information acquisition unit that acquires surrounding information of the vehicle in claim 1 and its dependents (support for structure found in ¶21, as part of vehicle recording control device which is described as an arithmetic processing device configured of a CPU and Fig. 1)
a determination unit that determines whether the vehicle is in an environment where there is a high risk in claim 1 and its (support for structure found in ¶21, as part of vehicle recording control device which is described as an arithmetic processing device configured of a CPU and Fig. 1)
a moving body detection unit in claim 4 and 5 (support for structure found in ¶21, as part of vehicle recording control device which is described as an arithmetic processing device configured of a CPU and Fig. 1)
a recording unit in claim 7 (support for structure found in ¶21, as part of vehicle recording control device which is described as an arithmetic processing device configured of a CPU and Fig. 1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Further, the examiner notes that the adjective “high” in the phrase “high risk” (claims 1-6 and 8-9 and claim 7 as a dependent claim) does not add anything to the word risk.  The phrase will be interpreted as a risk of an object colliding with a vehicle, for example, as seen in ¶42 of the instant application.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The examiner notes that every claim filed by the Applicant includes one or more 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) issues.  While the examiner has made an effort to identify all of the issues, the Applicant is respectfully requested to carefully review any amended claims prior to filing a response to this office action.
Claim 1 recites “an event” in line 5, 22, and 24.  It is unclear if the recitation of “an event” in line 24 is referring to the same event as that recited in line 22 and/or line 5.  Similarly, it is unclear if the recitation of “an event” in line 22 is the same event as that recited in line 5.  Further, it is noted that lines 9 and 26 refer to “the event”.  It is unclear if “the event” recited in line 26 is referring to the event that is initially recited in line 5, 22, or 24.  
Claim 1 recites “a predetermined period” in both lines 22 and 25. It is unclear if “a predetermined period” recited in line 25 is the same or a different period than that recited in line 21.  
Claim 2 recites “an environment” in line 4 and line 9.  Claim 2 depends from claim 1, which also recites “an environment” in line 13.  It is unclear if the recitations of “an environment” in line 4 and 9 are the same environment as that recited in claim 1.  Similarly, it is unclear if the recitation of “an environment” in line 9 of claim 2 refers to the same environment as that recited line 4. 
Similarly, claim 3-6 recite “an environment” which bring up the same clarity issues as that discussed with respect to claim 2.
Claim 2 recites “a high risk” in line 4 and 9. Claim 2 depends from claim 1, which also recites “a high risk” in line 13.  It is unclear if the recitations of “a high risk” in line 4 and 9 are the same risk as that recited in claim 1.  Similarly, it is unclear if the recitation of “a high risk” in line 9 of claim 2 refers to the same risk as that recited line 4. 
Similarly, claim 3-6 recite “a high risk” which bring up the same clarity issues as that discussed with respect to claim 2.
Claim 2 recites “an object” in line 5 and 10. Claim 2 depends from claim 1, which also recites “an object” in line 14.  It is unclear if the recitations of “an object” in line 5 and 10 are the same object as that recited in claim 1.  Similarly, it is unclear if the recitation of “an object” in line 10 of claim 2 refers to the same risk as that recited line 5. 
Similarly, claim 3-6 recite “an object” which bring up the same clarity issues as that discussed with respect to claim 2.
Claim 4 recites “a predetermined value” in line 11. Claim 4 depends from claim 3, which also recites “a predetermined value” in line 8.  It is unclear if the recitations of “a predetermined value” in claim 4 is the same predetermined value as recited in claim 3.   
Claim 5 recites “a predetermined value” in line 13. Claim 5 depends from claim 3, which also recites “a predetermined value” in line 8.  It is unclear if the recitations of “a predetermined value” in claim 5 is the same predetermined value as recited in claim 3.   
Claim 6 recites “a predetermined value” in line 12. Claim 6 depends from claim 3, which also recites “a predetermined value” in line 8.  It is unclear if the recitations of “a predetermined value” in claim 6 is the same predetermined value as recited in claim 3.   
Claim 7 recites “an image capturing unit”.  Claim 7 depends directly from claim 1.  It is unclear if the “image capturing unit” of claim 7 is the same or a different unit than that recited in claim 1.  
Claims 2-7 depend directly or indirectly from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  
Claim 8 recites “an event” in line 12 and 17.  It is unclear if the recitation of “an event” in line 17 is referring to the same event as that recited in line 12.  Further, it is noted that line 19 refers to “the event”.  It is unclear if “the event” recited in line 19 is referring to the event that is initially recited in line 12 or 17.  
Similarly, claim 9 recites “an event” in line 15 and 19.  It is unclear if the recitation of “an event” in line 19 is referring to the same event as that recited in line 15.  Further, it is noted that line 21 refers to “the event”.  It is unclear if “the event” recited in line 19 is referring to the event that is initially recited in line 15 or 19.  
Claim 8 recites “a predetermined period” in both lines 14 and 18. It is unclear if “a predetermined period” recited in line 18 is the same or a different period than that recited in line 14.  
Similarly, claim 9 recites “a predetermined period” in both lines 16 and 20. It is unclear if “a predetermined period” recited in line 20 is the same or a different period than that recited in line 16.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onaga (JP2009-280109A, hereinafter “Onaga”, provided in IDS dated 6/3/2021).
Regarding claim 1, Onaga discloses a vehicle recording control device, comprising: 
a video data acquisition unit that acquires video data captured by an image capturing unit for capturing an image of a surrounding of a vehicle (see at least Onaga see ¶20 vehicle periphery monitoring device which includes cameras 23, CPU 27); 
an event detection unit that detects an event occurring on the vehicle (see at least Onaga ¶17, G sensor 211 acceleration sensor and control unit 27)
a recording function control unit that operates a parking recording function for storing the video data based on detection of the event, while the vehicle is parked (see at least Onaga ¶¶ 8, 12, when there is an impact the on-board camera can be activated and record the captured video data); 
a surrounding information acquisition unit that acquires surrounding information of the vehicle (see at least Onaga Figure 2 and ¶¶ 9, 20 control unit 27 and vehicle periphery monitoring includes one or more ultrasonic sensors); and 
a determination unit that determines whether the vehicle is in an environment where there is a high risk of an object colliding with the vehicle, based on the surrounding information acquired by the surrounding information acquisition unit (see at least Onaga ¶¶ 16, 26, “ultrasonic sensor detects than an obstacle (such as another vehicle) has approached a parked vehicle within a present distance…”), wherein
depending on a determination made by the determination unit, the recording function control unit switches between: a first parking recording that causes the image capturing unit to start capturing an image upon detecting an event and that stores video data of a predetermined period, as event recorded data (see at least Onaga ¶17 contact detected by a G sensor 211, record video taken); and a second parking recording that continuously records video data captured by the image capturing unit, and upon detecting an event, that stores video data of a predetermined period before and after time when the event is detected (see at least Onaga ¶¶ 26-27 if the obstacle is within a preset distance then video data is obtained and immediately recorded when an obstacle approaches and contact or extremely close proximity of an approaching object; and Onaga ¶31 when the sensor no longer detects an obstacle the video data is recorded in the memory 29 and photographing is stopped.)
Regarding claim 2, Onaga discloses the vehicle recording control device according to claim 1, wherein when the determination unit determines that the vehicle is not in an environment where there is a high risk of an object colliding with the vehicle, the recording function control unit performs the first parking recording, and when the determination unit determines that the vehicle is in an environment where there is a high risk of an object colliding with the vehicle, the recording function control unit performs the second parking recording (see at least Onaga ¶16, 26, “ultrasonic sensor detects that an obstacle (such as another vehicle) has approached a parked vehicle within a preset distance…” See for example S3 which detects if there is an obstacle within a preset distance and if not, then the process proceeds to S2.)
Regarding claim 3, Onaga discloses the vehicle recording control device according to claim 1, wherein the surrounding information acquisition unit acquires distance from another vehicle that is an object adjacent to the vehicle, as the surrounding information of the vehicle, and when the distance from the other vehicle adjacent to the vehicle is less than a predetermined value, the determination unit determines that the vehicle is in an environment where there is a high risk of an object colliding with the vehicle (see at least Onaga 16, 26, “ultrasonic sensor detects than an obstacle (such as another vehicle) has approached a parked vehicle within a present distance…”  
Regarding claim 5, Onaga discloses the vehicle recording control device according to claim 3, further comprising: a moving body detection unit (ultrasonic sensors 22a) that detects a moving body in the surrounding of the vehicle (see at least Onaga ¶26 “In step S3 ultrasonic sensor monitors the approach or contact of an obstacle (veicle, person, etc.).  Based on the measurement result of the ultrasonic sensor, it is detected whether there is an obstacle within a preset distance”), wherein the surrounding information acquisition unit acquires the surrounding information after the vehicle is parked (see at least Onaga ¶25, “In step S1, the vehicle parks and turns off engine”, note that S1 occurs prior to S3 discussed above), and the determination unit determines that the vehicle is in an environment where there is a high risk of an object colliding with the vehicle, when distance between the vehicle and the other vehicle that is a moving body detected while the vehicle is parked is reduced to less than a predetermined value (see at least Onaga ¶¶26-27 “ultrasonic sensor detects that an obstacle (such as another vehicle) has approached a parked vehicle within a present distance…”).

Regarding claim 7, Onaga discloses a vehicle recording device, comprising: the vehicle recording control device according to claim 1; and at least one of 
an image capturing unit that captures an image of a surrounding of a vehicle see at least Onaga ¶9, 27 describes a plurality of image capturing units vehicle mounted cameras include front cameras 2a, 2b, 2c, the back cameras 3a, 3b, and 3c, side cameras 4a, 4b, and 4c, and cameras 5a and 5b)
a recording unit that stores video data (see at least Onaga, non-volatile memory 29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Onaga in view of Omata (US PG Pub. 2018/0357484, hereinafter "Omata").
Regarding claim 4, Onaga discloses the vehicle recording control device according to claim 3, further comprising: a moving body detection unit (ultrasonic sensors 22a) that detects a moving body in the surrounding of the vehicle, wherein the surrounding information acquisition unit acquires the surrounding information and the determination unit determines that the vehicle is in an environment where there is a high risk of an object colliding with the vehicle, when the distance from the other vehicle adjacent to the vehicle is less than a predetermined value, and when the other vehicle that is adjacent to the vehicle and that is a moving body detected after the vehicle is see at least Onaga ¶¶26-27 “ultrasonic sensor detects than an obstacle (such as another vehicle) has approached a parked vehicle within a present distance…”.)
Onaga does not explicitly teach that the surrounding information acquisition unit acquires the surrounding information when the vehicle is parking (i.e. before being parked), but nevertheless, implies that this occurs in at least ¶25.  In this paragraph Onaga teaches that if an obstacle detected in vicinity at time of parking, then it is ignored by sensor.  Thus, the examiner asserts that the sensor detects the obstacle when parking.  However, in an effort to further prosecution, the examiner cites Omata for teaching determining surrounding information when parking (i.e. the vehicle is in motion which corresponds before being parked) (see at least Omata ¶ 122 distance between recognized surrounding vehicles near miss characteristic quantity based on distance between objects and vehicle speed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Onaga to detect and record surrounding information when parking such as near miss events that may occur in a parking lot.  
Regarding claim 8, Onaga discloses a vehicle recording control method, comprising: 
a step of acquiring surrounding information that acquires surrounding information (see at least Onaga ¶26 ultrasonic sensor monitors the approach or contact of an obstacle);
a step of determining that determines whether the vehicle is in an environment where there is a high risk of an object colliding with the vehicle, based on the surrounding information acquired at the step of acquiring surrounding information (see at least Onaga ¶¶ 16, 26, “based on the measurement result of the ultrasonic sensor, it is detected whether there is an obstacle within a present distance…”); and 
a step of controlling recording function that switches (see at least Onaga ¶25  “transitioning”)  between: a first parking recording that causes an image capturing unit for capturing an image of a surrounding of the vehicle to start capturing an image upon detecting an event occurring on the vehicle and that stores video data of a predetermined period, as event recorded data (see at least Onaga ¶17 contact detected by a G sensor 211, record video taken); and 
a second parking recording that continuously records video data captured by the image capturing unit, and upon detecting an event occurring on the vehicle, that stores video data of a predetermined period before and after time when the event is detected, depending on a determination made at the step of determining (see at least Onaga ¶¶ 26-27 if the obstacle is within a preset distance then video data is obtained and immediately recorded when an obstacle approaches and contact or extremely close proximity of an approaching object; and Onaga ¶31 when the sensor no longer detects an obstacle the video data is recorded in the memory 29 and photographing is stopped).
Onaga does not explicitly teach that the surrounding information acquisition unit acquires the surrounding information when the vehicle is parking (i.e. before being when parking (i.e. the vehicle is in motion which corresponds before being parked) (see at least Omata ¶ 122 distance between recognized surrounding vehicles, near miss characteristic quantity based on distance between objects and vehicle speed.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Onaga to detect and record surrounding information when parking such as near miss events that may occur in a parking lot.  
Regarding claim 9, Onaga discloses a non-transitory computer readable recording medium storing therein a computer program for causing a computer operating as a vehicle recording control device to execute:
a step of acquiring surrounding information that acquires surrounding information when a vehicle is parking (see at least Onaga ¶26 ultrasonic sensor monitors the approach or contact of an obstacle);
a step of determining that determines whether the vehicle is in an environment where there is a high risk of an object colliding with the vehicle, based on the surrounding information acquired at the step of acquiring surrounding information (see at least Onaga ¶¶ 16, 26, “based on the measurement result of the ultrasonic sensor, it is detected whether there is an obstacle within a present distance…”); and 
a step of controlling recording function that switches (see at least Onaga ¶25  “transitioning”) between: a first parking recording that causes an image capturing unit for capturing an image of a surrounding of the vehicle to start capturing an image upon detecting an event occurring on the vehicle and that stores video data of a predetermined period, as event recorded data (see at least Onaga ¶17 contact detected by a G sensor 211, record video taken); and 
a second parking recording that continuously records video data captured by the image capturing unit, and upon detecting an event occurring on the vehicle, that stores video data of a predetermined period before and after time when the event is detected, depending on a determination made at the step of determining (see at least Onaga ¶¶ 26-27 if the obstacle is within a preset distance then video data is obtained and immediately recorded when an obstacle approaches and contact or extremely close proximity of an approaching object; and Onaga ¶31 when the sensor no longer detects an obstacle the video data is recorded in the memory 29 and photographing is stopped).
Onaga does not explicitly teach that the surrounding information acquisition unit acquires the surrounding information when the vehicle is parking (i.e. before being parked), but nevertheless, implies that this occurs in at least ¶25.  In this paragraph Onaga teaches that if an obstacle detected in vicinity at time of parking, then it is ignored by sensor.  Thus, the examiner asserts that the sensor detects the obstacle when parking.  However, in an effort to further prosecution, the examiner cites Omata when parking (i.e. the vehicle is in motion which corresponds before being parked) (see at least Omata ¶ 122 distance between recognized surrounding vehicles near miss characteristic quantity based on distance between objects and vehicle speed).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Onaga to detect and record surrounding information when parking such as near miss events that may occur in a parking lot.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Onaga in view of Tsukahara (US PG Pub. 2019/0188930, hereinafter "Tsukahara ").
Regarding claim 6, Onaga discloses the vehicle recording control device according to claim 3, wherein the surrounding information acquisition unite acquires the distance from the other vehicle that is an object adjacent to the vehicle, and the determination unit determines that the vehicle is in an environment where there is a high risk of an object colliding with the vehicle, when the distance from the other vehicle adjacent to the vehicle is less than a predetermined value (see at least Onaga ¶¶ 16, 26, “based on the measurement result of the ultrasonic sensor, it is detected whether there is an obstacle within a present distance…”).
However, Onaga does not disclose wherein the surrounding information acquisition unit acquires wind speed information in a vicinity of the vehicle and determining when intensity of wind speed is equal to or higher than a threshold.  
Tsukahara discloses wherein the surrounding information acquisition unit acquires wind speed information in a vicinity of the vehicle (see at least Tsukahara ¶92 weather sensor detecting weather conditions include “temperature, humidity, wind speed…” and “arithmetic unit 1427 searches the correspondence table 1426 of weather conditions” and determines an abnormal event (e.g.  a threshold)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Onaga with the teaching of Tsukahara to additionally acquire wind speed information and determine whether it is above a threshold in order to identify weather conditions that may affect or cause collisions.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Han et al. (KR 2015-0096868A) discloses a recording an event based on the proximity of a vehicle to another vehicle and recording a portion of time before and after the event.  Carruthers et al. (US PG Pub. 2021/0097315) discloses an in-vehicle monitoring system that detects events including break-ins while parked and records a portion before and after the event.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662